EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 21 and 31 are allowable because the prior art of record does not disclose or reasonably suggest a system and computer-implemented method comprising receiving from a device first input audio data corresponding to a first utterance, associating the first input audio data with a dialog session identifier (ID), determining first user profile data associated with the first input audio data, determining first results data based at least in part on the first input audio data, associating the first results data with a dialog session identifier (ID), generating first output data based at least in part on the first results data and the first user profile data, sending to the device the first output data, receiving from the device second input audio data corresponding to a second utterance, determining second results data based at least in part on the second input audio data, determining second user profile data associated with the second input audio data, generating second output data based at least in part on the second results data and the second profile data, and sending to the device the second output data.
Generally, it is fairly well known in the prior art for a voice assistant to establish a user profile for a given user, where each user has his/her own user profile, and that different users can be identified by voice recognition to have different capabilities to access and execute applications on a same user device based on his/her user profile.  Moreover, it is known that voice assistants may provide dialog sessions.  However, the prior art of record does not appear to address what happens when two users having 
The Specification, ¶[0028], describes that data transmissions of a dialog session may share a dialog ID or other unique indicator that may be used by an orchestrator component to track information across the dialog session, where the sending of subsequent input audio data from a device to a server may all correspond to a single dialog session, and each utterance of a session may be associated with a unique utterance ID so that multiple utterances may be associated with a single dialog session ID.  Moreover, Applicant’s Specification, ¶[0043], describes that first output data is generated based on first speech processing results and a first user ID, where the first output data may be associated with the first user ID and a dialog session ID.  Similarly, Applicant’s Specification, ¶[0047] - ¶[0048], describes that second input audio data is associated with a first dialog session, and second output data may be associated with a second user ID and the dialog session ID.  
Fructuoso et al. (U.S. Patent No. 9,318,104) discloses a method and system for sharing of adapted voice profiles, where a client device may include a voice-user-interface (VUI) which may enable a user of the client device to provide speech data, e.g., voice commands, which may ultimately be used by the client device as a basis for executing certain computing functions.  (Column 6, Lines 59 to 67)  During a particular session, each session may be associated with a respective session identifier, and a plurality of spoken utterances is received.  (Column 12, Lines 10 to 45: Figure 4: Step 402)  A voice profile associated with the speaker of the spoken utterances is Fructuoso et al. is mainly directed to sharing voice profiles among a plurality of users, but does not at least associate results data with the dialog session ID.  That is, the prior art of record does not disclose or reasonably suggest associating both first input audio data and first results data with a dialog session ID.
The Specification, ¶[0038], states an objective of obtaining an improvement when multiple users are engaging a system in a multi-turn dialog to determine which user spoke at every turn of the dialog, where the system may incorrectly assume that a first user subsequently spoke when actually a second user did, and the output content is tailored to the first user instead of being tailored to the second user.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 16, 2021